Title: From Thomas Jefferson to Gouverneur Morris, [23] August 1793
From: Jefferson, Thomas
To: Morris, Gouverneur



Dear sir
Philadelphia, August 22d. [23] 1793.

The letter of the 16th. instant, with it’s documents accompanying this, will sufficiently inform you of the transactions which have taken place between Mr. Genet, the Minister of France, and the government here, and of the painful necessity they have brought on, of desiring his recall. The letter has been prepared in the view of being itself, with it’s documents, laid before the Executive of the French Government. You will, therefore, be pleased to lay it before them, doing everything which can be done on your part, to procure it a friendly and dispassionate reception and consideration. The President would, indeed, think it greatly unfortunate, were they to take it in any other light; and therefore charges you very particularly with the care of presenting this proceeding in the most soothing view, and as the result of an unavoidable necessity on his part.
Mr. Genet, soon after his arrival communicated the decree of the National Convention of Feb. 15. 1793. authorizing their Executive to propose a Treaty with us on liberal principles, such as might strengthen the bonds of good will, which unite the two Nations; and informed us in a letter of May 23rd. that he was authorized to treat accordingly. The Senate being then in recess, and not to meet again till the fall, I  apprised Mr. Genet that the participation in matters of Treaty given by the Constitution to that Branch of our Government, would of course delay any definitive answer to his friendly proposition. As he was sensible of this circumstance, the matter has been understood to lie over till the meeting of Senate. You will be pleased, therefore, to explain to the Executive of France this delay, which has prevented as yet our formal accession to their proposition to treat, to assure them that the President will meet them, with the most friendly dispositions, on the grounds of treaty proposed by the National Convention, as soon as he can do it in the forms of the Constitution, and you will of course suggest for this purpose, that the powers of Mr. Genet be renewed to his Successor.
Since my last, which was of the 13th. of June, your Nos. 25. 26. 27. of March 26. April 4. and 5. have been received. The public papers, sent herewith, will give you the current news of the Country. I have the honor to be, with great respect and Esteem, Dear Sir, Your most obedient and most humble Servant

Th: Jefferson

